--------------------------------------------------------------------------------

Exhibit 10.3
 
PLEDGE AND SECURITY AGREEMENT
(Common Stock)


This Pledge and Security Agreement (this “Agreement") is made effective as of
November 30, 2007 ("Effective Date"), by and between RICK’S CABARET
INTERNATIONAL, INC., a Texas corporation (“Pledgor”), and the Sellers identified
on the signature pages hereto (each, a “Seller” and collectively, the “Sellers”)
and RICHARD STANTON and NORMAN HICKMORE, as agents for the Sellers (in such
capacity, together with its successors in such capacity, the “Agent”).
 


RECITALS:


 
WHEREAS, Pledgor and Sellers have entered into a Stock Purchase Agreement dated
November 30, 2007 (the “Purchase Agreement”), pursuant to which Pledgor will
acquire 100% of the issued and outstanding common stock (the “Stellar Stock”) of
Stellar Management Corporation, a Florida corporation (“Stellar”) and 100% of
the issued and outstanding common stock (the “MGSO Stock”) of Miami Gardens
Square One, Inc., a Florida corporation (“MGSO”) which owns and operates an
adult entertainment cabaret known as “Tootsie’s Cabaret” located at 150 NW 183rd
Street, Miami Gardens, Florida 33169 (“Tootsie’s”) ; and


WHEREAS, pursuant to the Purchase Agreement and as part of the Purchase Price
thereunder, Pledgor will pay $25,000,000 for the MGSO Stock and the Stellar
Stock, $10,000,000 of which amount is payable and evidenced by a series of 14%
Secured Promissory Notes in the aggregate original principal amount of
$10,000,000 bearing interest at the rate of fourteen percent (14%) per annum
payable to Sellers (the “Notes”) pursuant to which the principal amount will be
payable in a lump sum payment on the three (3) year anniversary of the Notes as
more fully described in the Purchase Agreement; and


WHEREAS, the Notes provide that the Pledgor shall pledge and grant a security
interest in the Collateral (as hereinafter defined) as security for the
Obligations (as hereinafter defined) under the Notes; and


WHEREAS, as part of the Purchase Price for the MGSO Stock and Stellar Stock,
this Agreement shall have been executed and delivered by Pledgor; and


WHEREAS, Pledgor has determined that Pledgor's execution, delivery and
performance of this Agreement may reasonably be expected to provide substantial
benefit to Pledgor, directly or indirectly, and to be in the best interests of
Pledgor.
 
NOW, THEREFORE, FOR VALUE RECEIVED, the sufficiency of which is acknowledged by
the parties, the parties hereto agree as follows:

Pledge and Security Agreement - Page 1

--------------------------------------------------------------------------------



ARTICLE I
Security Interest and Pledge


Section 1.01.  Defined Terms and Related Matters.


(a)           Capitalized terms used and not otherwise defined herein that are
defined in the Notes shall have the meanings specified therein.  Capitalized
terms used and not otherwise defined herein or in the Notes that are defined in
the Purchase Agreement shall have the meanings specified therein.  Terms defined
in the singular include the plural and terms defined in the plural include the
singular.


(b)           The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.


(c)           Unless otherwise defined herein or in the Purchase Agreement, the
terms defined in Articles 8 and 9 of the Uniform Commercial Code as enacted in
the State of Florida as in effect from time to time (the "Code"), are used
herein as therein defined.


(d)           "Pledged Securities" means (i) 2,000 shares of common stock of
MGSO which represents 100% of the issued and outstanding common stock of MGSO;
and (ii) 100 shares of the common stock of Stellar which represents 100% of the
issued and outstanding common stock of Stellar, all of which Pledgor acquired
pursuant to the Purchase Agreement.


Section 1.02  Security Interest and Pledge.  Subject to the terms of this
Agreement, Pledgor hereby pledges and delivers to the Sellers, and hereby grants
to the Sellers, pro rata  as listed in Schedule “A” to the Purchase Agreement, a
lien on and security interest in and to all of Pledgor's rights, titles,
interests and privileges in and with respect to the Pledged Securities, whether
now owned or hereafter acquired, including, without limitation: (a) the MGSO
Stock and the Stellar Stock; (b) all certificates or instruments representing
Pledged Securities and all proceeds, income and profits thereon, and all
interest, dividends and other payments, property, revenues, and distributions
with respect thereto; (c) all proceeds received or receivable by Pledgor in
cash, stock or otherwise, from any recapitalization, reclassification, merger,
dissolution, liquidation or other termination of the existence of MGSO or
Stellar relating to the Pledged Securities; and (d) all other proceeds or assets
received or receivable by Pledgor in respect of its status as the owner of the
MGSO Stock or the Stellar Stock with respect to the Pledged Securities (all such
property, collectively, the "Collateral").


Section 1.03.  Obligations Secured.  This Agreement secures: (a) all obligations
under the Notes, including the full and prompt payment of the principal of,
interest on, and all other amounts due with respect to the Notes from time to
time outstanding, as and when such amounts shall become due and payable, whether
by lapse of time, upon redemption, prepayment or purchase, by extension or by
acceleration or declaration or otherwise; (b) the full and prompt payment,
performance and observance by Pledgor of all obligations, covenants, conditions
and agreements contained in this Agreement; and (c) the full and prompt payment,
upon demand by the Sellers, of all costs and expenses (including, without
limitation, reasonable attorneys' fees), if any, as shall have been expended or
incurred by the Sellers in the protection or enforcement of any right or
privilege under the Notes or this Agreement, or in the protection or enforcement
of any rights, privileges or liabilities thereunder (all such obligations,
covenants, conditions and agreements described in the foregoing clauses (a), (b)
and (c) being hereinafter collectively referred to as the "Obligations”.

Pledge and Security Agreement - Page 2

--------------------------------------------------------------------------------



Section 1.04.  Formalities.


(a)           All certificates and instruments representing the Pledged
Securities have been, or, in the case of all Pledged Securities hereafter
acquired, immediately upon acquisition shall be, delivered to and shall be held
by the Agent on behalf of the Sellers pursuant hereto in suitable form for
transfer by delivery, or accompanied by undated stock powers or other
instruments of transfer or assignment, duly executed in blank, all in form and
substance satisfactory to the Agent.


(b)           Notwithstanding anything to the contrary contained in clause (a)
above, if any Pledged Securities (whether now owned or hereafter acquired) are
uncertificated securities, Pledgor shall promptly notify the Agent, and shall
promptly, without the need for any request from the Agent, take all actions
required to perfect the security interest of the Sellers under applicable law
(including, in any event, under the provisions of Article 8 or 9 of the Code, if
applicable).  Pledgor further agrees to take such actions as the Agent deems
necessary or desirable to effect the foregoing and to permit the Agent to
exercise any rights and remedies on behalf of the Sellers hereunder.


(c)           The Agent shall have the right, at any time in its reasonable
discretion and without notice to any Pledgor, to (i) transfer to any of its
nominees any or all of the Collateral, subject only to the revocable rights set
forth in Section 4.01 hereof and applicable law, and (ii) so long as an Event of
Default shall have occurred and be continuing, to register any or all of the
Collateral in Agent’s or Sellers’ own names.  In addition, the Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing Collateral for certificates or instruments of smaller or larger
denominations.


(d)           Pledgor hereby authorizes the Agent, at the expense of Pledgor
(including the fees and expenses of counsel to the Agent on behalf of the
Sellers), to file one or more financing or continuation statements, and
amendments thereto, relating to all or any part of the Collateral without the
signature of Pledgor where permitted by law.  A photocopy or other reproduction
of this Agreement or any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement where permitted by
law.  Pledgor understands and agrees that even though the Agent has no
obligation to do so, with respect to any financing statement, the Agent intends
to file (at the expense of Pledgor, including the fees and expenses of counsel
to the Agent on behalf of the Sellers) any continuation statement or amendment
where failure to so file could reasonably be expected to result in the potential
lapse of such financing statement at any time within three months of any such
proposed filing.


(e)           Each Seller hereby agrees to appoint Richard Stanton and Norman
Hickmore as its Agent for purposes of this Agreement.  The Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

Pledge and Security Agreement - Page 3

--------------------------------------------------------------------------------



(f)           Each of the Sellers hereby, severally and not jointly, covenants
and agrees to reimburse, INDEMNIFY and hold the Agent harmless from and against
any and all claims, actions, judgments, damages, losses, liabilities, costs,
transfer or other taxes, and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred or suffered without any bad faith, gross
negligence or willful misconduct by the Agent, arising out of or incident to
this Agreement or the administration of the Agent’s duties hereunder, or
resulting from its actions or inactions as Agent.
 
ARTICLE II
Representations and Warranties


Section 2.01  Representations and Warranties. Pledgor represents, warrants, and
covenants to Sellers as follows:


(a)           The Pledged Securities outstanding on the date hereof: (i) are
described in Schedule A hereto; (ii) have been duly and validly issued; and
(iii) are subject to no options, warrants, calls, liens, pledges, or commitments
of any character whatsoever relating thereto.


(b)           Any instruments of transfer or assignment relating to certificates
representing or evidencing the Pledged Securities, executed in blank and
delivered by Pledgor to the Agent herewith, have been duly executed by Pledgor
and vest in the Sellers the authority that they purport to confer.


(c)           The principal place of business and chief executive office of
Pledgor and the sole location where the records of Pledgor with respect to the
Collateral are kept are located at the address set forth on Schedule B attached
hereto.  Pledgor shall not move its chief executive office, principal place of
business, or such location of records unless it shall have given to the Agent
not less than twenty (20) days' prior written notice of its intention so to do,
clearly describing such new location and providing such other information in
connection therewith as the Agent may reasonably request.


(d)           The jurisdiction of organization of Pledgor is as set forth on
Schedule B attached hereto.  As of the date hereof, Pledgor does not have or
operate under, nor has it had or operated under, in any jurisdiction at any time
prior to the date hereof, any name except its legal name as set forth on the
signature pages hereto, nor has Pledgor ever been organized under the laws of
any jurisdiction other than the jurisdiction specified on Schedule B attached
hereto.  Pledgor shall not change its legal name, assume or operate in any
jurisdiction under any trade, fictitious or other name or change its
jurisdiction of organization unless (i) it shall have given to the Agent not
less than twenty (20) days' prior written notice of its commencing to do so,
clearly describing such new name and the jurisdictions in which such new name
shall be used or such new jurisdiction of organization and providing such other
information in connection therewith as the Agent may reasonably request and (ii)
with respect to such new name or jurisdiction of organization, Pledgor shall
have taken all reasonable action, reasonably satisfactory to the Agent, to
maintain the security interest of the Sellers in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect.

Pledge and Security Agreement - Page 4

--------------------------------------------------------------------------------



(e)           Pledgor is the legal and beneficial owner of the Collateral free
and clear of any lien or security interest (except the liens and security
interests created herein), and Pledgor has not sold, granted any option with
respect to, assigned, transferred or otherwise disposed of any of its rights or
interests in or to such Collateral.


(f)           Except as set forth in Exhibit 2.01(f), no effective financing
statement or other document similar in effect covering all or any part of
Pledgor's portion of the Collateral is on file in any recording office, except
such as may have been filed in favor of the Sellers relating to this Agreement,
and Pledgor has not authorized the filing of any such financing statement or
other document.  Pledgor will not, without the prior written consent of the
Agent, authorize or authenticate any such financing statements after the date
hereof, and there will not ever be on file in any public office, any enforceable
financing statement or statements covering any or all of the Collateral, except
financing statements filed or to be filed in favor of the Sellers.


(g)           No consent, authorization, approval or other action by, and no
notice to or filing with, any governmental authority or any other Person is
required: (i) for the valid execution, delivery and performance by Pledgor of
this Agreement; (ii) for the pledge by Pledgor of a security interest in the
Collateral or for the granting, perfection and maintenance of the liens and
security interests created hereby and the first priority nature of such liens
and security interests (other than the timely and proper filing of financing
statements and continuation statements related thereto); or (iii) for the
exercise by the Agent of the voting or other rights provided for in this
Agreement or the remedies in respect of Pledgor's portion of the Collateral
pursuant to this Agreement (except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally).


(h)           This Agreement has been duly authorized, executed and delivered by
Pledgor and constitutes a legal, valid and binding obligation of Pledgor,
enforceable against Pledgor in accordance with its terms, except to the extent
that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors' rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law).


(i)           The execution, delivery and performance of this Agreement is not
in conflict with and does not violate any instrument or agreement to which
Pledgor is a party or by which Pledgor is bound.


(j)           Pledgor covenants and agrees that it will defend the Sellers’
right, title and security interest in and to the Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever, and Pledgor
covenants and agrees that it will have like title to and right to pledge any
other property at any time hereafter pledged by Pledgor to the Sellers as
Collateral hereunder and will likewise defend the right thereto and the security
interest therein of the Sellers.


(k)           Except as permitted by the Agent, Pledgor will not sell, assign,
or otherwise dispose of, grant any option with respect to, or pledge, grant a
security interest in or otherwise encumber any of the Collateral or any interest
therein, or suffer any of the same to exist, and any sale, assignment, option,
pledge, security interest or other encumbrance or disposition of any nature
whatsoever made in violation of this covenant shall be a nullity and of no force
and effect, and upon demand of the Agent, shall forthwith be canceled or
satisfied by an appropriate instrument in writing.

Pledge and Security Agreement - Page 5

--------------------------------------------------------------------------------



The representations and warranties set forth in this Section 2.01 shall survive
the execution and delivery of this Agreement.


ARTICLE III
Affirmative and Negative Covenants


Pledgor covenants and agrees with Sellers that until the Obligations are
satisfied and performed in full:


Section 3.01.  Encumbrances.  Pledgor shall not create, permit, or suffer to
exist, and shall defend the Collateral against, any lien, security interest, or
other encumbrance on the Collateral except the pledge and security interest of
Sellers hereunder and the pledge and security interests referenced in Section
1.02 above, and shall defend Pledgor's rights in the Collat­eral and Sellers’
security interest in the Collater­al against the claims of all persons or
entities whatsoever.


Section 3.02.  Sale of Collateral.  Pledgor shall not sell, assign, or otherwise
dispose of the Collateral or any part thereof, or attempt to sell, assign, or
otherwise dispose of the Collateral or any part thereof, without the prior
written consent of the Agent.


Section 3.03.  Further Assurances.


(a)           At any time and from time to time, upon the request of the Agent,
and at the sole expense of Pledgor, Pledgor shall promptly execute and deliver
all such further instruments and documents and take such further action as the
Agent may deem necessary or desirable to preserve and perfect its security
interest in the Collateral and carry out the provisions and purposes of this
Agreement, including, without limitation, the execution and/or filing of such
financing statements as the Agent may require (and any such filing is hereby
authorized by Pledgor).  A carbon, photographic, or other reproduction of this
Agreement or of any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement and may be filed as a
financing statement.


(b)  In addition to performing its obligations under Section 3.03 (a) above,
Pledgor will, upon acquiring any additional Pledged Securities, promptly (and in
any event within ten business days) deliver to the Agent a Supplement to Pledge
Agreement, duly executed by the Pledgor, in substantially the form of Annex A
hereto (each, a "Supplement to Pledge Agreement"), identifying such additional
Pledged Securities.  Pledgor hereby authorizes the Agent to attach each
Supplement to Pledge Agreement to this Agreement and agrees that all additional
Pledged Securities listed on any Supplement to Pledge Agreement (including any
schedules(s) thereto) delivered to the Agent shall for all purposes hereunder
constitute Collateral.


Section 3.04.  Obligations.  Pledgor shall duly and punc­tually pay and perform
the Obligations, including without limita­tion, the obligations of Pledgor under
this Agreement.

Pledge and Security Agreement - Page 6

--------------------------------------------------------------------------------



Section 3.05.  Notification.  Pledgor shall promptly notify the Agent of any
lien, security interest, encumbrance or claim made or threatened against the
Collateral.


Section 3.06.  Compliance with Laws.  Pledgor shall comply with all applicable
laws, rules, regulations, and orders of any court or governmental authority.


ARTICLE IV
Rights of Sellers and Pledgor


Section 4.01.  Voting Rights. So long as no Event of Default (as hereinafter
defined) shall have occurred and be continuing and this Agreement is in force
and effect, Pledgor shall be entitled to exercise any voting and other
consensual rights relating or pertaining to the Collateral or any part
thereof  provided, however, that no vote shall be cast or consent, waiver or
ratification given or action taken that would be inconsistent with or violate
any provision of this Agreement.  Upon the occurrence and during the continuance
of an Event of Default, at the sole option of the Agent, all voting rights shall
thereupon become vested in the Sellers or their assignee, who shall thereupon
have the sole right to exercise or to assign the right to exercise such voting
and other consensual rights.


Section 4.02.  Dividends; Distributions. Until an Event of Default occurs and is
continuing, Pledgor shall be entitled to receive, retain and use any and all
dividends, distributions and other payments paid in respect of the Collateral to
the extent not otherwise prohibited hereby; provided, however, that any and all


(A)           dividends, distributions and other amounts paid or payable other
than in cash in respect of, and instruments and other property (including,
without limitation, capital stock in MGSO or Stellar) received, receivable or
otherwise distributed in respect of, or in exchange for, any of the Collateral;


(B)           dividends or distributions hereafter paid or payable in cash in
respect of any of the Collateral in connection with a partial or total
liquidation or dissolution; and


(C)           cash paid, payable or otherwise distributed in redemption of, or
in exchange for, any Pledgor's portion of the Collateral;


shall be, and shall be forthwith delivered to the Agent to hold as Collateral
and shall, if received by Pledgor, be received in trust for the benefit of the
Sellers, be segregated from the other property or funds of Pledgor and be
forthwith delivered to the Agent as Collateral in the same form as so received
(with any necessary endorsement).


4.03.  Exercise of Rights.  Upon the occurrence and during the continuance of an
Event of Default:


(i)           the Agent shall, without notice to Pledgor, transfer or register
in the name of the Sellers or any of their nominees any or all certificates, if
any, of the Collateral held by the Agent on behalf of the Sellers hereunder, and
the Agent may thereafter, after delivery of notice to Pledgor, exercise all
voting or other corporate rights with respect to the Collateral (in each such
case whether exercisable at any meeting of the issuer of that Collateral or by
written consent or otherwise) and any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Collateral, as if it were the absolute owner thereof, including, without
limitation, the right to exchange at its discretion any and all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer of that Collateral or upon the exercise by the
applicable Pledgor or the Agent of any right, privilege or option pertaining to
any certificates of the Collateral, and in connection therewith, to deposit and
deliver any and all of the Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as it
may determine, all without liability except to account for property actually
received by it, but the Agent shall have no duty to exercise any of the
aforesaid rights, privileges or options, and the Agent shall not be responsible
for any failure to do so or delay in so doing.

Pledge and Security Agreement - Page 7

--------------------------------------------------------------------------------



(ii)           All rights of the Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 4.01 hereof and to receive the dividends, distributions and other
payments which it would otherwise be authorized to receive and retain pursuant
to Section 4.02 hereof shall cease, and all such rights shall thereupon become
vested in the Agent which shall thereupon have the sole right to exercise such
voting and other consensual rights and to receive and hold as Collateral such
dividends, distributions and other payments on behalf of the Sellers.


(iii)           All dividends, distributions or other payments which are
received by Pledgor contrary to the provisions of this Article shall be received
in trust for the benefit of the Sellers, shall be segregated from other funds of
Pledgor, and shall be forthwith paid over to the Agent for the benefit of the
Sellers as Collateral in the same form as so received (with any necessary
endorsement).


(iv)           Pledgor shall execute and deliver (or cause to be executed and
delivered) to the Agent all such instruments as the Agent may reasonably request
for the purpose of enabling the Agent to exercise the voting and other rights to
which it is entitled to exercise on behalf of the Sellers pursuant to this
Article and to receive the dividends, distributions or other payments which it
is entitled to receive and retain on behalf of the Sellers pursuant to this
Article.


Section 4.04.  Agent Appointed Attorney-in-Fact.  Pledgor hereby irrevocably
designates, makes, constitutes and appoints the Agent as Pledgor's
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor or otherwise, from time to time in the Agent's discretion,
to take any action and to execute any agreement, document or instrument which
the Agent may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:


(a)           upon the occurrence and during the continuance of an Event of
Default, to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for monies due and to become due under or in connection
with the Collateral;


(b)           upon the occurrence and during the continuance of an Event of
Default, to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection therewith; and

Pledge and Security Agreement - Page 8

--------------------------------------------------------------------------------



(c)           upon the occurrence and during the continuance of an Event of
Default, to file any claims or take any action or institute any proceedings that
the Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Sellers with respect to any
of the Collateral.


Section 4.05.  Performance by Agent of Pledgor's Obligations.  If Pledgor fails
to perform or comply with any of the agreements contained herein and Agent shall
cause performance of or compliance with such agreement, the expenses of Agent,
together with interest thereon at the Default Rate (as defined in the Notes)
shall be payable by Pledgor to Agent on demand and shall consti­tute Obligations
secured by this Agreement.


Section 4.06.  Possession; Reasonable Care.  The powers conferred on the Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon Agent to exercise any such powers.  Except for the safe
custody of any Collateral in its possession and the accounting for monies
actually received by it hereunder, the Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral.  The Agent shall
hold in its possession all Collateral pledged, assigned or transferred
hereunder, except as from time to time any documents or instruments may be
required for recordation or for the purpose of enforcing or realizing upon any
right or value thereby represented.  The Agent may, from time to time, in its
sole discretion, appoint one or more agents to hold physical custody, for the
account of the Sellers, of any or all of the Collateral.  The Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Agent accords its own property, it being
understood that the Agent shall not have any responsibility for (a) ascertaining
or taking action with respect to calls, conversions, warrants, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Agent has or is deemed to have knowledge of such matters, or (b) taking any
necessary steps to preserve rights against any parties with respect to any
Collateral.


Section 4.07.  Release of Collateral. The Agent shall release the Collateral
upon the terms and conditions set forth in the Notes.


ARTICLE V
Default


Section 5.01.  Events of Default.  Each of the following shall be deemed an
"Event of Default":


(a)  an Event of Default occurs under terms of the Notes;


(b)  Any representation or warranty made or deemed made by Pledgor in this
Agreement or in any certificate, report, notice, or statement furnished at any
time in connection with this Agreement or the Notes is false or misleading in
any material respect on the date when made or deemed to have been made.

Pledge and Security Agreement - Page 9

--------------------------------------------------------------------------------



(c)  Pledgor shall fail to perform, observe, or comply with any covenant,
agreement or term, other than a monetary default, contained in this Agreement
and such failure continues, without cure, for twenty (20) business days after
written notice to Pledgor.


(d)  Pledgor, MGSO or Stellar (or any of same) shall commence a voluntary
proceeding seeking liquidation, reorga­nization, or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian, or other similar official of it or a substantial part of
its property or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall take any corporate action to authorize any of the
foregoing.


(e)  An involuntary proceeding shall be commenced against Pledgor, MGSO or
Stellar seeking liquidation, reorganization, or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodi­an or other similar official of it or a substantial part of
its property, and such involuntary proceeding shall remain undismissed and
unstayed for a period of sixty (60) days after commencement.


Section 5.02.  Rights and Remedies.  Upon the occurrence of an Event of Default,
and subject to the notice and opportunity to cure (if any) required by the
Notes, the Agent shall have all of the rights and remedies set forth in this
Agreement and the Notes, and additionally shall have the following rights and
remedies:


(i)  The Agent may declare the Obligations or any part thereof immediately due
and payable, without demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or any other notice whatsoever, all of which are hereby expressly
waived by Pledgor; provided, however, that upon the occurrence of an Event of
Default under Section 5.01(d) or Section 5.01(e) of this Agreement, the
Obligations shall become immediately due and payable without demand,
presentment, notice of dishonor, notice of accel­eration, notice of intent to
accelerate, notice of intent to demand, protest, or any other notice whatsoever,
all of which are hereby expressly waived by Pledgor;


(ii)  In addition to all other rights and remedies granted to the Sellers in
this Agreement and in any other instrument or agreement securing, evidencing, or
relating to the Obligations, the Agent shall have all of the rights and remedies
of a secured party under the Uniform Commercial Code in force in the State of
Florida as of the date of this Agreement.  Without limiting the generality of
the foregoing, the Agent may (A) without demand or notice to Pledgor, collect,
receive, or take possession of the Collateral or any part thereof, (B) sell or
otherwise dispose of the Collateral, or any part thereof, in one or more parcels
at public or private sale or sales, at the Agent’s offices or elsewhere, for
cash or on credit, and/or (C) bid and become a purchaser at any sale free of any
right or equity of redemption in Pledgor, which right or equity is hereby
expressly waived and released by Pledgor.  Upon the request of the Agent,
Pledgor shall assemble the Collat­eral and make it available to the Agent at any
place designated by the Agent.  Pledgor agrees that the Agent shall not be
obligated to give more than ten (10) business days written notice of the time
and place of any public sale or of the time after which any private sale may
take place and that such notice shall constitute reasonable notice of such
matters.  The Agent shall not be obligated to make any sale of the Collateral
regardless of notice of sale having been given.  The Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.  Any cash held by the Agent as
Collateral and all cash proceeds received by the Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Agent, be held by the Agent as collateral for,
and/or be applied then or at any time thereafter to the Obligations in the order
and manner as Agent may elect.  Any surplus of such cash or cash proceeds held
by the Agent and remaining after payment in full of all the Obligations shall be
paid over to Pledgor or to whomever may be lawfully entitled to receive such
surplus.  Pledgor shall be liable for all expenses of retaking, holding,
preparing for sale, or the like, and all attorneys' fees and other expenses
incurred by Agent in connection with the collection of the Obligations and the
enforcement of Sellers’ rights under this Agreement, all of which expenses and
fees shall constitute additional Obligations secured by this Agreement.  Pledgor
shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay the Obligations;

Pledge and Security Agreement - Page 10

--------------------------------------------------------------------------------



(iii)  The Agent may cause any or all of the Collat­eral held by it to be
transferred into the name of the Sellers or the name or names of the Sellers’
nominee or nominees;


(iv)  The Agent shall be entitled to receive all cash and non-cash dividends
payable in respect of the Collateral on behalf of the Sellers;


(v)  The Agent shall have the right, but shall not be obligated to, exercise or
cause to be exercised all voting rights and corporate powers in respect of the
Collat­eral on behalf of the Sellers, and Pledgor shall deliver to the Agent, if
re­quested by the Agent, irrevocable proxies with respect to the Collateral in
form satisfactory to the Agent;


(vi)  Pledgor hereby acknowledges and confirms that the Agent may be unable to
effect a public sale of any or all of the Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and applicable
state securities laws and may be compelled to resort to one or more private
sales thereof to a restricted group of purchasers who will be obligated to
agree, among other things, to acquire any shares of the Collateral for their own
respective accounts for investment and not with a view to distribution or resale
thereof.  Pledgor further acknowledges and confirms that any such private sale
may result in prices or other terms less favorable to Pledgor or other seller
than if such sale were a public sale and, notwithstanding such circumstances,
agree that any such private sale shall be deemed to have been made in a
commercially reasonable manner, and the Agent shall be under no obligation to
take any steps in order to permit the Collateral to be sold at a public
sale.  The Agent shall be under no obligation to delay a sale of any of the
Collateral for any period of time necessary to permit any issuer thereof to
register such Collateral for public sale under the Secu­rities Act of 1933, as
amended, or under applicable state securities laws, or to delay a sale of any of
the Collateral for any other reason.  Pledgor hereby waives any claims against
the Agent or Sellers arising by reason of the fact that the price at which the
Collateral may have been sold at such private sale was less than the price which
might have been obtained at a public sale or was less than the Obligations even
if the Agent accepts the first offer received and does not offer the Collateral
to more than one offeree (and the Agent, the Sellers or any affiliates of the
Sellers may be the only offeree and the purchaser of the Collateral); and

Pledge and Security Agreement - Page 11

--------------------------------------------------------------------------------



(vii)  On any sale of the Collateral, the Agent is hereby authorized to comply
with any limitation or re­striction compliance with which is necessary, in the
view of the Agent's counsel, in order to avoid any violation of applicable law
or in order to obtain any required approval of the purchaser or purchasers by
any applicable govern­mental authority.


Section 5.03.  Security Interest Absolute. All rights of the Sellers hereunder
and in and to the Collateral, and all obligations of Pledgor hereunder, shall be
absolute and unconditional irrespective of:


(a)  any lack of validity or enforceability of the Notes, any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing;


(b)  any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations or any other amendment or waiver of or any
consent to any departure from this Agreement or any other agreement or
instrument; or


(c)  any sale, exchange, release or nonperfection of any other collateral, or
any release of any guarantor or any person liable in any manner for the
collection of any of the Obligations or any amendment or waiver of or consent to
or departure from the Notes or any guaranty for all or any of the Obligations.


Section 5.04.  Waiver and Consent.


(a)  Pledgor consents and agrees that the Agent may in its absolute and sole
discretion, at any time and from time to time, without notice or demand, and
without affecting the enforceability or security hereof:  (i) create new
Obligations or supplement, modify, amend, extend, increase, decrease, renew,
accelerate or otherwise change the Obligations or any of their terms; (ii)
supplement, modify, amend, or waive any provision of, or enter into or give any
agreement, approval or consent with respect to the Notes; (iii) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Obligations or any part thereof or for the Notes; (iv) accept
payments on the Obligations; (v) receive and hold additional security or
guaranties for the Obligations or any part thereof; (vi) release, reconvey,
terminate, waive, abandon, fail to perfect, subordinate, exchange, substitute,
transfer or enforce any security or guarantees and apply any security and direct
the order or manner of sale thereof; (vii) release any person from any personal
liability with respect to the Obligations or any part thereof; and (viii)
settle, release on terms satisfactory to the Agent or by operation of applicable
laws or otherwise liquidate or enforce any Obligations and any security or
guaranty in any manner, and consent to the transfer of any security.

Pledge and Security Agreement - Page 12

--------------------------------------------------------------------------------



(b)  Upon the occurrence and during the continuance of an Event of Default, and
subject to the notice and opportunity to cure (if any) required by the Notes,
the Agent may enforce this Agreement independently from any other document and
independently of any other remedy, security or guaranty the Sellers at any time
may have or hold in connection with the Obligations, and it shall not be
necessary for the Agent to marshal assets in favor of Pledgor or any other
person or to proceed upon or against and/or exhaust my other security or remedy
before proceeding to enforce this Agreement.  Pledgor expressly agrees that the
Agent may proceed against any or all of the Collateral or guaranties for the
Obligations in such order and in such manner as Agent shall determine in Agent’s
sole and absolute discretion.  The Agent may file a separate action or actions
against Pledgor, whether action is brought or prosecuted with respect to any
other security or against any other person, or whether any other person is
joined in any such action or actions. Pledgor agrees that the Agent and other
guarantor, if any, of the Obligations ("Other Guarantor") may deal with each
other in connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between or among any of them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Agreement.  Pledgor expressly waives the benefit of any statute(s) of
limitations affecting its liability hereunder or the enforcement of the
Obligations or the lien or security interest created or granted herein.  The
Sellers’ rights hereunder shall be reinstated and revived, and the
enforceability of this Agreement shall continue, with respect to any amount at
any time paid on account of the Obligations that thereafter shall be required to
be restored or returned by the Sellers upon the bankruptcy, insolvency or
reorganization of Pledgor, MGSO or Stellar, or other any other Person, all as
though such amount had not been paid.


(c)  Pledgor expressly waives any and all defenses now or hereafter arising or
asserted by reason of (i) any disability or other defense of any Other Guarantor
with respect to the Obligations (ii) the failure of priority of any security for
the Obligations (iii) the cessation from any cause whatsoever of the liability
of any Other Guarantor (other than by reason of the full payment and performance
of all Obligations, (iv) any defect in any notice that may be given in
connection with any sale or disposition of any property securing the
Obligations, (v) any act or omission of the Agent or others that directly or
indirectly results in or aids the discharge or release of any Other Guarantor or
the Obligations or any other security or guaranty therefor by operation of law
or otherwise, (vi) any law that provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or that reduces a surety's or guarantor's obligation
in proportion to the principal's obligation, (vii) any failure of the Agent to
file or enforce a claim in any bankruptcy or other proceeding with respect to
any person, (viii) the election by the Agent, in any bankruptcy proceeding of
any person, of the application or nonapplication of Section 1111(b)(2) of the
United States Bankruptcy Code, (ix) any extension of credit or the grant of any
lien under Section 364 of the United States Bankruptcy Code, (x) any use of cash
collateral under Section 363 of the United States Bankruptcy Code, (xi) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any person, (xii) the avoidance of any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding of any Person, including any discharge of, or bar or stay
against collecting, all or any of the Obligations in or as a result of any such
proceeding, or (xiii) any action taken by the Agent that is authorized by this
Section, this Agreement, or any other provision of the Notes.

Pledge and Security Agreement - Page 13

--------------------------------------------------------------------------------



ARTICLE VI
Miscellaneous


Section 6.01.  Expenses; Indemnification.  Pledgor agrees to pay on demand all
costs and expenses incurred by the Agent in connection with the preparation,
negotiation, and execution of any and all amendments, modifications, and
supplements to this Agreement.  Pledgor agrees to pay and to hold Sellers and
Agent harmless from and against all excise, sales, stamp, or other taxes and all
fees payable in connection with this Agreement or the transactions contemplated
hereby, and agree to hold the Sellers and Agent harmless from and against any
and all present or future claims or liabilities with respect to or resulting
from Pledgor performing or delaying in performing their obligations under this
Agreement.


Section 6.02.  No Waiver; Cumulative Remedies.  No failure on the part of the
Agent to exercise and no delay in exercis­ing, and no course of dealing with
respect to, any right, power, or privilege under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power,
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power, or privilege.  The rights and
remedies provided for in this Agreement are cumulative and not exclusive of any
rights and remedies provided by law.


Section 6.03.  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Pledgor and Sellers and their respective heirs,
successors, and assigns, except that Pledgor may not assign any of its rights or
obligations under this Agreement without the prior written consent of the Agent,
which written consent shall not be unreasonably withheld.  The Agent may not
assign this Agreement to any assignee or transferee.  Each Seller, however, may
assign its rights and obligations under this Agreement to any assignee or
transferee to which its Notes is assigned or transferred in compliance with the
terms of such Notes.


Section 6.04.  Amendment; Entire Agreement.  This Agreement embodies the entire
agreement among the parties hereto and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof.  The provisions
of this Agreement may be amended or waived only by an instrument in writing
signed by the parties hereto.


Section 6.05.  Notices.  Any notice, consent, or other communication required or
permitted to be given under this Agreement to the Agent or Sellers or Pledgor
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid, or nationally recognized overnight air courier guaranteeing
next day delivery as follows:



 
To Agents:
Richard Stanton
   
Norman Hickmore
   
150 NW 183rd Street, Suite 200
   
Miami Gardens, Florida  33169

 
Pledge and Security Agreement - Page 14

--------------------------------------------------------------------------------


 

 
To Sellers:
Richard Stanton
   
150 NW 183rd Street, Suite 200
   
Miami Gardens, Florida  33169
         
Norman Hickmore
   
150 NW 183rd Street, Suite 200
   
Miami Gardens, Florida  33169
       
To Pledgor:
Rick’s Cabaret International, Inc.
   
Attn:  Eric Langan, President/CEO
   
10959 Cutten Road
   
Houston, Texas 77066
   
Fax:  (281) 397-6765



Any such notice, consent, or other communication shall be deemed to have been
duly given:  at the time delivered by hand, if personally delivered; three days
after being deposited in the mail, postage prepaid, sent certified mail, return
receipt requested, if mailed; and the next day after timely delivery to the
courier, if sent by overnight air courier guaranteeing next day delivery.  If a
notice or communication is mailed in the manner provided above within the time
prescribed, it is duly given, whether or not the addressee receives it.


Section 6.06.  Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Florida, without regard
to principles of conflict of laws.  In any action between or among any of the
parties, whether arising out of this Agreement or otherwise, each of the parties
irrevocably consents to the exclusive jurisdiction and venue of the federal and
state courts located in  Dade County, Florida.


Section 6.07.  Headings.  The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.


Section 6.08.  Survival of Representations and Warranties.  All representations
and warranties made in this Agreement or in any certificate delivered pursuant
hereto shall survive the execution and delivery of this Agreement, and no
inves­tigation by the Agent shall affect the representations and warranties made
by Pledgor or the right of Agent to rely upon them.


Section 6.09.  Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 6.10.  Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdic­tion shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Pledge and Security Agreement - Page 15

--------------------------------------------------------------------------------





 
Executed as of the Effective Date above written.
         
PLEDGOR
RICK’S CABARET INTERNATIONAL, INC.
           
By:
/s/ Eric Langan
     
Eric Langan, President and CEO
                 
AGENTS
                       
By:
/s/ Richard Stanton
     
Richard Stanton, as Agent
                   
By:
/s/ Norman Hickmore
     
Norman Hickmore, as Agent
                 
SELLERS
       
/s/ Richard Stanton
   
Richard Stanton, Individually
                           
/s/ Richard Stanton
   
Richard Stanton, Individually


Pledge and Security Agreement - Page 16

--------------------------------------------------------------------------------



ACCEPTANCE AND ACKNOWLEDGMENT


Rick’s Cabaret International, Inc. hereby accepts and acknowledges the Agent, on
behalf of and for the benefit of the Sellers, as the assignee, pursuant to this
Agreement, of the following shares of common stock:


(a)
2,000 shares of common stock of Miami Square Gardens One, Inc., a Florida
corporation (“MSGO”, which represents 100% of the issued and outstanding common
stock of MSGO ; and

(b)
100 shares of common stock of Stellar Management Corporation, a Florida
corporation (“Stellar”), which represents 100% of the issued and outstanding
common stock of Stellar



which is owned by Rick’s Cabaret International, Inc.  Further, Rick’s Cabaret
International, Inc. agrees that the interests of the Agent, on behalf of and for
the benefit of the Sellers, shall be promptly and duly registered in the books
and records of MSGO and Stellar.



  Rick’s Cabaret International, Inc.               By: 
/s/ Eric Langan
  Eric Langan, President/CEO


Signature Page to Pledge and Security Agreement

--------------------------------------------------------------------------------



Schedule A
 
 
Pledged Securities




Entity
 
Percentage of Issued and Outstanding Shares of Capital Stock
 
Certificate No(s)., if any
                 
Miami Gardens Square One, Inc.
   
100.00%
   
13
                 
Stellar Management Corporation
   
100.00%
   
4
 

 


Pro Rata Security Interest and Pledge Securities



Entity
 
Secured Party
 
Pro rata  Security Interest
               
Miami Gardens Square One, Inc.
 
Norman Hickmore
   
50%
                   
 Richard Stanton
   
50%
               
Stellar Management Corporation
 
Norman Hickmore
   
50%
                   
 Richard Stanton
   
50%
 

 
Schedule A to PledgeAgreement

--------------------------------------------------------------------------------



Schedule B
 


Principal Place of Business; Chief Executive Office; Location of Records;
Jurisdiction of Organization
 
Principal Place of Business, Chief Executive Office and Location of Records:
 
Rick’s Cabaret International, Inc.
10959 Cutten Road
Houston, TX  77066


Jurisdiction of Organization:  Texas

Scedule B Pledge Agreement

--------------------------------------------------------------------------------


 
Annex A
 
SUPPLEMENT TO PLEDGE AGREEMENT
 
This Supplement to Pledge Agreement, dated as of ____________ ___ 20___, is
delivered pursuant to Section __ of the Pledge Agreement referred to below.
 
RECITALS
 
A.           RICK’S CABARET INTERNATIONAL, INC., a Texas corporation (the
"Pledgor"), has executed and delivered that certain Pledge and Security
Agreement, dated as of November ___, 2007, in favor of _____________, as Agent
on behalf of all Sellers (as the same may be amended, supplemented or otherwise
modified from time to time, including without limitation by this and any other
Supplements to Pledge Agreement executed from time to time, the
"Agreement").  Capitalized terms used but not defined herein have the meanings
assigned to such terms in the Agreement.
 
B.           Pursuant to Section 3.03(b) of the Agreement, Pledgor has agreed,
upon obtaining any additional Pledged Securities, to promptly execute and
deliver a Supplement to Pledge Agreement in order to identify such additional
Pledged Securities which have been pledged pursuant to the Agreement.
 
C.           The undersigned desires to execute and deliver this Supplement to
Pledge Agreement to satisfy such requirement.
 
NOW, THEREFORE, IT IS AGREED:
 
1.           Collateral.  The undersigned agrees that the securities listed on
Schedule A attached hereto are part of the Collateral and are subject to the
pledge and security interest created by the Agreement.
 
2.           Representations and Warranties.  The undersigned hereby certifies
that the representations and warranties set forth in Article II of the Agreement
are true and correct as to the Pledged Securities listed on Schedule A hereto on
and as of the date hereof.
 

 
RICK’S CABARET INTERNATIONAL, INC.
             
By:
  
   
Eric Langan, President/CEO


Annex A to Pledge Agreement

--------------------------------------------------------------------------------



SCHEDULE A TO SUPPLEMENT TO PLEDGE AGREEMENT


 
Pledged Securities




 
Percentage of Ownership
 
Class of Interest
   

Certificate No(s)., if any
   

Number of Interests
                           

 
 
Schedule A -- Annex A to Pledge Agreement

--------------------------------------------------------------------------------